\DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment of 2/4/2022 is acknowledged. Claim 55 has been amended. 

Status of the Claims
3.      Claims 55-58, 64, 66, 67-69 and 75-82 are pending in this application. Claim 55 has been amended. Claims 1-54, 59-63, 65 and 70-74 have been canceled by previous amendments. 

Claim Objections Withdrawn
4.    Objection to claim   55 for using abbreviation like PSGN is withdrawn in view of amendment of 2/4/2022.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.     Rejection of claims 55-58, 64, 66 and 75-82 under 35 U.S.C. 103 as being un-patentable over Bombaci et al. (WO-2010/100627) in view of Bensi et al. (US 20100158935) and Martin et al. (WO- 2002/079475) is maintained.  
The rejection is as stated below:
The claims are drawn to:
A method of treating a patient suffering from rheumatic fever or poststreptococcal glomerulonephritis (PSGN), the method comprising the steps of:
i)    providing a biological sample from the subject that is capable of or suspected of containing one or more antibodies specific for Streptococcus pyogenes; and
ii)    contacting the biological sample with one or more populations of an antigen from Streptococcus pyogenes SpnA, wherein the one or more populations of Streptococcus pyogenes SpnA antigen is capable of binding antigen-specific antibodies present in the biological sample to form one or more populations of antigen: antigen-specific antibody complexes if the antigen-specific antibodies are present in the biological sample; and
iii)    assessing one or more other diagnostic criteria for rheumatic fever or PSGN in the subject;
iv)    wherein the presence of Streptococcus pyogenes SpnA antigen-specific complexes, or detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes above a threshold value, is indicative of a recent exposure to Streptococcus pyogenes in the subject;
v)    and wherein the presence of one or more other diagnostic criteria for rheumatic fever or PSGN, together with the absence of Streptococcus pyogenes SpnA antigen-specific complexes, or the detection of an amount of Streptococcus pyogenes SpnA antigen-specific complexes below a threshold value, is indicative of a prior exposure to Streptococcus pyogenes in the subject; and
vi) if the subject has had a recent exposure to Streptococcus pyogenes, then administering treatment for recent-onset rheumatic fever or acute PSGN; and if the subject has had a prior exposure to Streptococcus pyogenes, then administering treatment for established or subsequent Streptococcus pyogenes infection, or administering treatment for rheumatic fever or PSGN.
           Bombaci  et al.  WO-2010/100627 A1 discloses a method of identifying a group A Streptococcal infection as the cause of a neuropsychiatric or behavioural disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioural disorder caused by a group A Streptococcal infection (see title and claim 1). Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents ( see description of the invention).  The method comprises contacting a biological sample from a patient with a variety of group A Streptococcal antigens in a protein array that includes SpnA (see claim 4; SEQ ID NO: 31), SLO or DNase B (see claim 5; SEQ ID NOs 4 and 40) and detecting the presence of any antibodies bound to the antigen. Furthermore, SEQ ID NOs 31, 4 and 40 all comprise amino acid sequences that are 100% identical to the SpnA, SLO and DNaseB proteins of the instant specification (i.e. SEQ ID NOs 8, 1 and 5 of the instant specification). SEQ ID NO:31 was expressed as a recombinant protein without the C-terminal transmembrane domain (i.e. with a C-terminal truncation). WO-2010/100627 A1 l also discloses a kit comprising a protein array of the disclosed group A Streptococcal antigens that would be suitable for detecting S. pyogenes antigen-specific antibodies in a biological sample (see claims 10-13 and p 10, lines 12-15). Bombaci  et al.  differ from the instant  disclosed  method being used for identifying subjects who have or have recently had a S. pyogenes infection is being used in detecting or diagnosing a different post-streptococcal sequelae in a subject (i.e. rheumatic fever or post-streptococcal glomerulonephritis). However, this difference merely represents an obvious selection as it would be obvious for the person skilled in the art to use the improved method as disclosed in Bombaci  et al., identifies subjects who have or have recently had a S. pyogenes infection and use this information in the detection or diagnosis of rheumatic fever or post-streptococcal glomerulonephritis. Therefore, the PSA would directly and without difficulty, by routine steps, arrive at a solution which is the same as the claimed invention step (vi) Bombaci  et al. do not specifically teach rheumatic fever and acute glomerulonephritis (PSGN).
      Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of a vaccine made from a Streptococcus pyogenes antigen ( see abstract and claims). Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302.
      Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of a vaccine composition comprising: (a) an active agent selected from: (i) the mutant streptolysin O (SLO) protein of claim 1; and (ii) a nucleic acid molecule which encodes the mutant streptolysin O (SLO) protein; and (b) a pharmaceutically acceptable carrier ( see claims specially claim 12).  Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Bensi et al. teach limitations of new claims 75-82) antibiotic therapy and administration ( see para 0326-0328). Bensi et al. teach the antibiotic is administered subsequent to the administration of a mutant SLO protein of the invention. Examples of antibiotics suitable for use in the treatment of a GAS infection include but are not limited to penicillin or a derivative thereof ( limitations of claims 78-80) or clindamycin, cephalosporins, glycopeptides (e.g., vancomycin), and cycloserine ( see para 0328).  Bensi et al. teach SLO sequences identical to SEQ IDs 1 and 2 (see below). Bensi et al. do not teach SEQ ID NO:8. 
     Martin et al.  WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases ( see title). Martin et al.  WO- 2002/079475  discloses the isolated polypeptide, BVH-P8 (see Fig 1 and SEQ ID NO: 2), that comprises an amino acid sequence that is 100% identical to the SpnA protein of the instant specification (i.e. SEQ ID NO: 8 of the instant specification). BVH-P8 is produced as a recombinant protein that contains a detectable His-tag motif (see Example 3). The recombinant BVH-P8 protein is immunogenic (see Example 5) and can be used in methods for the detection of antigen-specific antibodies or for the diagnosis of a streptococcal infection (see claims 26-27). Martin et al.  teach dosage is about 0.001-100 (preferably 0.1-1) microg/kg. Martin et al.  teach administration may be parenteral by injection, rapid infusion, nasopharyngeal absorption, dermo-absorption, or buccal, or oral.  Martin et al.  also teach Prophylactic or therapeutic treatment of pharyngitis, erysipelas and impetigo, scarlet fever, and invasive diseases such as bacteremia and necrotizing fasciitis, and toxic shock in a host susceptible to the diseases mentioned, comprises administering to the host the composition of (6), where the host is an animal or human. M2 comprises: (a) obtaining a biological sample from a host;  (b) incubating an antibody or its fragment reactive with the streptococcal polypeptide cited above with the biological sample to form a mixture; and  (c) detecting specifically bound antibody or bound fragment in the mixture, which indicates the presence of streptococcal. Or M3 comprises: (a) obtaining a biological sample from a host; (b) incubating one or more streptococcal polypeptides cited above or its fragments with the biological sample to form a mixture; and  (c) detecting specifically bound antigen or bound fragment in the mixture, which indicates the presence of antibody specific to Streptococcus ( see biotechnology).
      Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention.    It would have been obvious to one of ordinary skill in the art combine the  methods of Bombaci  et al.  and Bensi et al. to develop a method of treating a patient suffering from rheumatic fever of PSGN.  Because Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount of Streptococcus pyogenes antigen . Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Martin et al. WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases.
     Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary

RESULT 4 for SEQ ID NO:1
AYD75275
ID   AYD75275 standard; protein; 551 AA.
XX
AC   AYD75275;
XX
DT   19-AUG-2010  (first entry)
XX
DE   S. pyogenes streptolysin O protein comprising histidine tag, SEQ ID 13.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   necrotizing fasciitis; nephrotropic; oral-dental-gen.; pharyngitis;
KW   prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          546..551
FT                   /note= "Histidine tag"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.
DR   N-PSDB; AYD75276.
XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX
CC PS   Disclosure; SEQ ID NO 13; 107pp; English.
XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 wild type streptolysin O (SLO) 
CC   protein comprising a histidine tag at the C-terminal end and the tagged 
CC   proteins are used to facilitate purification, detection and stability of 
CC   the expressed protein.
XX
SQ   Sequence 551 AA;

  Query Match             100.0%;  Score 2779;  DB 17;  Length 551;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNPAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483

Qy        481 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAWEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543

RESULT 3 for SEQ ID NO:2
AYD75287
ID   AYD75287 standard; protein; 543 AA.
XX
AC   AYD75287;
XX
DT   19-AUG-2010  (first entry)
XX
DE   Streptococcus pyogenes streptolysin O mutein W507F/P399L, SEQ ID 25.
XX
KW   GAS25; SLO; antibacterial; antiinflammatory; antimicrobial-gen.;
KW   cellulitis; dermatological; endotoxic shock; erysipelas;
KW   glomerulonephritis; immune stimulation; impetigo; musculoskeletal-gen.;
KW   mutein; necrotizing fasciitis; nephrotropic; oral-dental-gen.;
KW   pharyngitis; prophylactic to disease; protein therapy; respiratory-gen.;
KW   rheumatic fever; scarlet fever; sepsis; streptococcus group b infection;
KW   streptococcus pyogenes infection; streptolysin O; therapeutic;
KW   vaccine antibacterial.
XX
OS   Streptococcus pyogenes serotype M1; SF370.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 399
FT                   /note= "Wild type Pro is substituted by Leu"
FT   Misc-difference 507
FT                   /note= "Wild type Trp is substituted by Phe"
XX
CC PN   US2010158935-A1.
XX
CC PD   24-JUN-2010.
XX
CC PF   24-FEB-2010; 2010US-00711869.
XX
PR   21-DEC-2007; 2007US-0016193P.
PR   13-AUG-2008; 2008US-0088381P.
PR   19-DEC-2008; 2008US-00339365.
XX
CC PA   (NOVS ) NOVARTIS AG.
XX
CC PI   Bensi G,  Chiarot E,  Grandi G,  Margarit YRI,  Scarselli M;
XX
DR   WPI; 2010-H13001/43.
DR   N-PSDB; AYD75293.
XX
CC PT   New purified mutant streptolysin O (SLO) protein comprises an amino acid 
CC PT   alteration to the amino acid sequence of wild-type SLO, useful as a 
CC PT   vaccine for treating or preventing infection by Streptococcus pyogenes.
XX
CC PS   Claim 10; SEQ ID NO 25; 107pp; English.
XX
CC   The present invention relates to a novel purified mutant streptolysin O 
CC   (SLO) protein comprising an amino acid alteration to the amino acid 
CC   sequence of wild-type SLO. The invention also provides: (i) a nucleic 
CC   acid molecule encoding the mutant SLO protein; (ii) a vaccine composition
CC   comprising an active agent selected from the mutant SLO protein or a 
CC   nucleic acid molecule encoding the mutant SLO protein and a carrier; 
CC   (iii) a method for treating or preventing Streptococcus pyogenes 
CC   infection by administering to an individual an amount of the vaccine 
CC   composition; and (iv) a method for producing the vaccine for the 
CC   prevention or treatment of infection by S. pyogenes. The mutant SLO 
CC   protein is not toxic but still maintains the ability to induce protection
CC   against S. pyogenes. The vaccine composition is useful for treating or 
CC   preventing pharyngitis, scarlet fever, impetigo, erysipelas, cellulitis, 
CC   septicemia, toxic shock syndrome, necrotizing fasciitis, sequelae such as
CC   rheumatic fever, acute glomerulonephritis and infection by streptococcal 
CC   bacteria such as Group B streptococcus (GBS). The present sequence is a 
CC   Streptococcus pyogenes M1 strain SF370 streptolysin O (SLO) mutant 
CC   protein (W507F/P399L) used in the vaccine composition for treating or 
CC   preventing infection by S. pyogenes.
XX
SQ   Sequence 543 AA;

  Query Match             100.0%;  Score 2771;  DB 17;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  540;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 ESNKQNTASTETTTTNEQPKPESSELTTEKAGQKTDDMLNSNDMIKLAPKEMPLESAEKE 63

Qy         61 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EKKSEDKKKSEEDHTEEINDKIYSLNYNELEVLAKNGETIENFVPKEGVKKADKFIVIER 123

Qy        121 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 KKKNINTTPVDISIIDSVTDRTYPAALQLANKGFTENKPDAVVTKRNPQKIHIDLPGMGD 183

Qy        181 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        184 KATVEVNDPTYANVSTAIDNLVNQWHDNYSGGNTLPARTQYTESMVYSKSQIEAALNVNS 243

Qy        241 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 KILDGTLGIDFKSISKGEKKVMIAAYKQIFYTVSANLPNNPADVFDKSVTFKELQRKGVS 303

Qy        301 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 NEAPPLFVSNVAYGRTVFVKLETSSKSNDVEAAFSAALKGTDVKTNGKYSDILENSSFTA 363

Qy        361 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 VVLGGDAAEHNKVVTKDFDVIRNVIKDNATFSRKNLAYPISYTSVFLKNNKIAGVNNRTE 423

Qy        421 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        424 YVETTSTEYTSGKINLSHQGAYVAQYEILWDEINYDDKGKEVITKRRWDNNWYSKTSPFS 483

Qy        481 TVIPLGANSRNIRIMARECTGLAFEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        484 TVIPLGANSRNIRIMARECTGLAFEWWRKVIDERDVKLSKEINVNISGSTLSPYGSITYK 543


RESULT 3 for SEQ ID NO:8
ABB82695
ID   ABB82695 standard; protein; 910 AA.
XX
AC   ABB82695;
XX
DT   15-JUN-2007  (revised)
DT   07-MAR-2003  (first entry)
XX
DE   S. pyogenes BVH-P8 polypeptide.
XX
KW   BVH-P8; streptococcus; bacterium; antibacterial; immunostimulant;
KW   vaccine; antigen; BOND_PC; hypothetical protein;
KW   hypothetical protein SPy0747 [Streptococcus pyogenes M1 GAS];
KW   hypothetical protein SPy_0747 [Streptococcus pyogenes M1 GAS];
KW   endonuclease/exonuclease/phosphatase family protein;
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Streptococcus pyogenes M1 GAS].
XX
OS   Streptococcus pyogenes.
XX
CC PN   WO200279475-A2.
XX
CC PD   10-OCT-2002.
XX
CC PF   28-MAR-2002; 2002WO-CA000410.
XX
PR   30-MAR-2001; 2001US-0279771P.
XX
CC PA   (SHIR-) SHIRE BIOCHEM INC.
XX
CC PI   Martin D,  Rioux S,  Rheault P,  Brodeur BR,  Hamel J;
XX
DR   WPI; 2003-103275/09.
DR   N-PSDB; ABV75284.
DR   PC:NCBI; gi13621927.
XX
CC PT   New isolated polypeptide of Streptococcus pyogenes, useful in 
CC PT   manufacturing a medicament for diagnosing, preventing or treating 
CC PT   streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet 
CC PT   fever, or invasive diseases.
XX
CC PS   Claim 17; Fig 2; 63pp; English.
XX
CC   The invention relates to an isolated polypeptide BVH-P8 of Streptococcus 
CC   pyogenes (Group A Streptococcus) and encoding polynucleotides. The 
CC   streptococcal BVH-P8 polypeptides, polynucleotides and pharmaceutical 
CC   compositions are useful in manufacturing a medicament for the 
CC   prophylactic or therapeutic treatment of streptococcal infection, 
CC   pharyngitis, erysipelas and impetigo, scarlet fever, invasive diseases 
CC   such as bacteremia and necrotizing fasciitis, or toxic shock. The 
CC   polypeptides and methods are also useful for diagnosing streptococcal 
CC   infection. The present sequence represents the BVH-P8 polypeptide from 
CC   serotype M1 S. pyogenes strain ATCC700294
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 910 AA;

  Query Match             100.0%;  Score 4238;  DB 3;  Length 910;
  Best Local Similarity   100.0%;  
  Matches  827;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 RQNLTYANEIVTQRPKRESVISDKSNFPVISPYLASVDFGERKTPLPTPDKGVKVTTEQS 87

Qy         61 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 IAQVRKGPEERPYTVTGKITSVINGWGGYGFYIQDSEGIGLYVYPQKDLGYSKGDIVQLT 147

Qy        121 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        148 GTLTRFKGDLQLQQVTAHKKLELSFPTSVKEAVISELETTTPSTLVKLSHVTVGELSTDQ 207

Qy        181 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        208 YNNTSFLVRDDSGKSIVVHIDHRTGVKGADVVTKISQGDLINLTAILSIVDGQLQLRPFS 267

Qy        241 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        268 LEQLEVVKKVTSSNSDASSRNIVKIGEIQGASHTSPLLKKAVTVEQVVVTYLDDSTHFYV 327

Qy        301 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        328 QDLNGDGDLATSDGIRVFAKNAKVQVGDVLTISGEVEEFFGRGYEERKQTDLTITQIVAK 387

Qy        361 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        388 AVTKTGTAQVPSPLVLGKDRIAPANIIDNDGLRVFDPEEDAIDYWESMEGMLVAVDDAKI 447

Qy        421 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        448 LGPMKNKEIYVLPGSSTRPLNNSGGVLLPANSYNTDVIPVLFKKGKQIIKAGDSYKGRLA 507

Qy        481 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        508 GPVSYSYGNYKVFVDDSKNMPSLMDGHLKPEKTNLQKDLSKLSIASYNIENFSANPSSTK 567

Qy        541 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        568 DEKVKRIAESFIHDLNAPDIIGLIEVQDNNGPTDDGTTDATQSAQRLIDAIKKLGGPTYR 627

Qy        601 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        628 YVDIAPENNVDGGQPGGNIRTGFLYQPERVSLSDKPKGGARDALTWVNGELNLSVGRIDP 687

Qy        661 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        688 TNAAWKDVRKSLAAEFIFQGRKVVVVANHLNSKRGDNALYGCVQPVTFKSEQRRHVLANM 747

Qy        721 LAQFAKEGAKHQANIVMLGDFNDFEFTKTIQLIEEGDMVNLVSRHDISDRYSYFHQGNNQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        748 LAQFAKEGAKHQANIVMLGDFNDFEFTKTIQLIEEGDMVNLVSRHDISDRYSYFHQGNNQ 807

Qy        781 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 827
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        808 TLDNILVSRHLLDHYEFDMVHVNSPFMEAHGRASDHDPLLLQLSFSK 854


Applicants’ Arguments
6.           Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
Applicants argue: 
      The Examiner asserts that it would be obvious for a person skilled in the art to use the method disclosed in Bombaci et al., to identify subjects who have or have recently had a S. pyogenes infection and to use this information in the detection or diagnosis of rheumatic fever or PSGN.
      Applicant submits that Bombaci discloses the identity and use of a number of S. pyogenes antigens, including SpnA. However, Bombaci is silent with regard to the relationship between the presence of anti-SpnA antibodies and recency of infection.
As the Examiner appreciates and as Bombaci establishes, the relationship between Group A Streptococcus (GAS) infection, the immunological response of a subject, and the diagnosis of a GAS-associated condition is complex. Further, a person skilled in the art would recognize that methods and analytes that may be useful in diagnosing one GAS-associated condition may not be informative to another. These complexities are supported by the observations reported in Bombaci. See for example the discussion beginning on page 17 of Bombaci of the reactivities of sera from tic patients and no tic controls to the various GAS antigens tested in Bombaci, such as the following discussion beginning line 19, page 17 of Bombaci:
        While the percentages of antigens recognized by > 30% of tested sera were not remarkably different for the tic and pharyngitis groups, no tic sera recognized overall fewer antigens (Figure 4A). Significant divergences between tic sera and the other two sera families were instead observed when the differences in spot intensities were considered, as indicative of differential antigen-specific IgG levels. [...] The percentage of GAS antigens recognized by the tested sera with FI> 40.000 was about 30% in the case of tic patients, 18% in the case of pharyngitis patients and 13% in the no tic group (Figure 4B). Similarly, over 30% of the tic patient sera reacted very intensively (FI >40.000) with at least 30% of the spotted antigens, as opposite to 12% of the pharyngitis patient sera and only 3% of the negative control group sera (Figure 4C). In both cases, statistical analysis carried out using the 2 test and referring to a P value <0.05 confirmed that the differences observed between the reactivity of tic sera and the other two sera groups were statistically significant.
      And further, at line 30, page 18 of Bombaci:

      The second conclusion coming from the array results is that the IgG response of tic sera appeared to be overall quantitatively stronger than that observed in pharyngitis patients. In fact, when we took into account the frequencies of highly reacting antigens and sera (MFIs higher than 40,000), they appeared to be significantly higher in tic patients, compared to both pharyngitis and no tic patients (Figure 4B and 4C).
     A person skilled in the art would therefore conclude that it would be impossible to extrapolate from the tic/no tic results reported in Bombaci to any other GAS-associated condition.
       More specifically, Bombaci provides no data, disclosure, or suggestion that antibodies to SpnA (identified as hypothetical protein Spy0747 in Bombaci) are useful in determining whether a GAS infection is recent or not. As reported in the data in the present specification (see for example Figure 11 and paragraph 0228, page 63 of the original specification), Applicant has identified that anti-SpnA antibodies have a short half life, shorter than either anti-Streptolysin O antibodies or anti-DNaseB antibodies. Nowhere in the cited art is this finding reported or suggested, nor would it be possible for a person skilled in the art to predict this would be the case.
       Accordingly, the diagnostic utility and concordant impact on therapeutic decision making enabled by the claimed methods could not have been recognized by a person skilled in the art, whether or not they were aware of Bombaci. The cited reference is silent with regard to the immunokinetics of an individual’s anti-SpnA antibody production and turnover, such that this particular utility could not have been predicted.
      Additionally, as discussed in the instant specification, the use of anti-SpnA antibodies in the currently claimed methods has the additional advantage of providing improved sensitivity and specificity. See for example the data reported at paragraph 0213 and Table 3, page 60, and discussed at paragraph 217, page 61, of the current specification, which demonstrates the low background anti-SpnA titre in healthy controls and the sensitivity of detection observed.
        Neither of these advantages could have been determined or predicted from the cited reference, nor could the fact that these sensitivity/specificity benefits in using anti-SpnA antibodies are maintained in multiplex assay implementations such as those exemplified in the present application.

       Cited prior art documents Bensi and Martin, either alone or in combination with Bombaci, do not alter this, as neither relates to the specifics of a subject’s anti-SpnA immunological response.
       In summary, in light of the unpredictable nature of the relationships between GAS infection, subject immune response, and onset/incidence of a GAS-associated condition, a person skilled in the art could not have predicted the immunokinetics of a subject’s anti-SpnA response from the cited prior art, nor would they have appreciated the utility of diagnostic and therapeutic methods that recognize these immunokinetics.
       Accordingly, Applicant submits that the present claims, which utilize a determination of the recency of GAS-infection (enabled via recognition of the shorter half-life of SpnA antibodies) to facilitate treatment decisions, are not obvious over the cited art.
Reconsideration and withdrawal of the rejection are respectfully requested.

Office Response
7.           Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
Contrary to Applicants argument, Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302.
Applicants argue about the immunokinetics of a subject’s anti-SpnA response. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). Additionally, the prior art teach the claimed limitations.
       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e., additional advantage of providing improved sensitivity and specificity is not recited by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 

Applicants' arguments about half life fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art combine the  methods of Bombaci  et al.  and Bensi et al. to develop a method of treating a patient suffering from rheumatic fever of PSGN.  Because Bombaci  et al.  teach Identifying group A Streptococcus (GAS) infection as cause of a neuropsychiatric or behavioral disorder in a patient, or of identifying a patient at risk of developing a neuropsychiatric or behavioral disorder caused by GAS infection, comprises the steps of : (a) contacting a biological sample from patient suffering from neuropsychiatric or behavioral disorder with at least one GAS antigen or its functional equivalents; and (b) detecting the presence of any antibodies in the biological sample bound to the at least one GAS antigen or to its functional equivalents. Bensi et al. teach a method of treating or preventing infection by Streptococcus pyogenes comprising administering to an individual in need thereof an effective amount. Bensi et al. teach rheumatic fever and acute glomerulonephritis (PSGN) see para 0302. Martin et al. WO- 2002/079475  teach  new isolated polypeptide of Streptococcus pyogenes, useful in manufacturing a medicament for diagnosing, preventing or treating streptococcal infection, pharyngitis, erysipelas, impetigo, scarlet fever, or invasive diseases. 
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.  Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 
Conclusion
8.      No claims are allowed.
9.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 2, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645